


109 HR 6291 IH: Renewable Energy and Energy Efficiency

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6291
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mrs. Lowey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend the incentives for clean and renewable energy
		  and its more efficient use.
	
	
		1.Short titleThis Act shall be cited as the
			 Renewable Energy and Energy Efficiency
			 Stimulus Act of 2006.
		IEnergy tax
			 incentives
			AEnergy
			 infrastructure tax incentives
				101.Extension of credit
			 for electricity produced from certain renewable resourcesSection 45(d) of the Internal Revenue Code
			 of 1986 (relating to qualified facilities) is amended by striking
			 2008 each place it appears and inserting
			 2011.
				102.Extension and
			 expansion of credit to holders of clean renewable energy bonds
					(a)In
			 generalSection 54(m) of the Internal Revenue Code of 1986
			 (relating to termination) is amended by striking 2007 and
			 inserting 2010.
					(b)Annual volume
			 cap for bonds issued during extension periodParagraph (1) of
			 section 54(f) of the Internal Revenue Code of 1986 (relating to limitation on
			 amount of bonds designated) is amended to read as follows:
						
							(1)National
				limitation
								(A)Initial national
				limitationWith respect to bonds issued after December 31, 2005,
				and before January 1, 2008, there is a national clean renewable energy bond
				limitation of $800,000,000.
								(B)Annual national
				limitationWith respect to bonds issued after December 31, 2007,
				and before January 1, 2011, there is a national clean renewable energy bond
				limitation for each calendar year of
				$800,000,000.
								.
					(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					BConservation and
			 energy efficiency provisions
				111.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking 2007
			 and inserting 2010.
				112.Extension of
			 new energy efficient home credit
					(a)In
			 generalSubsection (g) of
			 section 45L of the Internal Revenue Code of 1986 (relating to new energy
			 efficient home credit) is amended to read as follows:
						
							(g)TerminationThis section shall not apply to—
								(1)any qualified new energy efficient home
				meeting the energy saving requirements of subsection (c)(1) acquired after
				December 31, 2010, and
								(2)any qualified new energy efficient home
				meeting the energy saving requirements of paragraph (2) or (3) of subsection
				(c) acquired after December 31,
				2007.
								.
					(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendments made by section 1332 of the Energy Policy Act of
			 2005.
					113.Extension of
			 residential energy efficient property creditSection 25D(g) of the Internal Revenue Code
			 of 1986 (relating to termination) is amended by striking 2007
			 and inserting 2010.
				114.Extension of
			 business solar investment tax creditSections 48(a)(2)(A)(i)(II) and
			 48(a)(3)(A)(ii) of the Internal Revenue Code of 1986 (relating to termination)
			 are each amended by striking 2008 and inserting
			 2011.
				CAlternative fuels
			 and vehicles incentives
				121.Extension of
			 excise tax provisions and income tax credit for biodiesel and alternative
			 fuels
					(a)BiodieselSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each amended by striking
			 2008 and inserting 2010.
					(b)Alternative
			 fuel
						(1)FuelsSections
			 6426(d)(4) and 6427(e)(5)(C) of the Internal Revenue Code of 1986 are each
			 amended by striking September 30, 2009 and inserting
			 December 31, 2010.
						(2)Refueling
			 propertySection 30C(g) of such Code is amended by striking
			 2009 and inserting 2010.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2007.
					122.Exception from
			 depreciation limitation for certain alternative and electric passenger
			 automobiles
					(a)In
			 generalParagraph (1) of
			 section 280F(a) of the Internal Revenue Code of 1986 (relating to limitation)
			 is amended by adding at the end the following new subparagraph:
						
							(D)Special rule for
				certain alternative motor vehicles and qualified electric
				vehiclesSubparagraph (A) shall not apply to any motor vehicle
				for which a credit is allowable under section 30 or
				30B.
							.
					(b)Conforming
			 amendmentSubparagraph (C) of section 280F(a)(1) of the Internal
			 Revenue Code of 1986 is amended by striking clause (ii) and by redesignating
			 clause (iii) as clause (ii).
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					IIWeatherization
			 Assistance
			201.Program
				(a)EstablishmentThe
			 Secretary of Energy shall establish a program to provide assistance to States
			 for consultations with respect to weatherization and energy efficiency of
			 residences and small businesses. Under the program, States shall provide
			 information and recommendations for achieving greater energy efficiency, but
			 shall not provide equipment or labor to achieve energy efficiency
			 improvements.
				(b)Eligibility
					(1)StatesA
			 State shall be eligible for assistance under this section if it receives
			 funding under the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621
			 et seq.).
					(2)RecipientsResidential
			 consultations shall be provided through the program established under this
			 section only with respect to residences for which the household income does not
			 exceed 200 percent of the State median income for households of the same size.
					(c)DefinitionFor
			 purposes of this section, the term small businesses means small
			 business concerns within the meaning of section 3 of the Small Business Act (15
			 U.S.C. 632).
				202.Authorization
			 of appropriationsThere are
			 authorized to be appropriated to the Secretary of Energy for carrying out this
			 title $200,000,000 for each of the fiscal years 2007 through 2011.
			
